DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendments, filed 09/10/2021, have overcome the rejection of claims 15-21 under 35 U.S.C. § 101 for being directed to non-statutory subject matter, and the rejection of claims 16-21 under § 112(b) as being indefinite.

Applicant’s arguments with respect to the rejection of claims 1-21 under § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection under § 103 are made in view of the prior art reference Barton, cited by the examiner in the Form 892 mailed 06/10/2021.

Applicant's arguments regarding the rejection of claims 1-21 under § 101 as the claimed invention being directed to an abstract idea without significantly more have been fully considered but they are not persuasive.  Specifically, Applicant claims at page 9 of the Remarks that “the claims have been amended such that the claimed subject are directed to acts that clearly cannot be performed only using a person's mind or pen and paper. For 
The examiner respectfully disagrees.  The establishment of a user-defined object type, which includes a defined collection of column values, is a data structure.  The means to accomplish that definition and instantiation of objects, the recited database language statement “CREATE TYPE”, is only an application of the data structure in a particular field (e.g., a computerized database) performing generic functions via generic computing components.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 

In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental

(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.

2019 Revised Guidance, Step 1
	Claims 1-21 are respectively drawn to a method, system, and computer program product, thus they fall into one of the four recognized statutory classes.

2019 Revised Guidance, Step 2A Prong One
	Apart from the “processor”, “memory”, and “non-transitory computer readable medium” independent claims1, 8, and 15 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).

SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").
	Claims 1, 8, and 15 recite “storing object definition metadata for a database object type in a database data dictionary, the database object type corresponding to a user-defined object type in a database system, wherein the user-defined object type is defined using a database language statement "CREATE TYPE" that defines an object type definition for the user-defined object type, and wherein the object type definition corresponding to the "CREATE TYPE" statement provides a schema for an object instance of the user-defined object type; identifying data to be mapped between the user-defined object type and hierarchical data from outside a database system; accessing the object definition metadata; and mapping between the hierarchical data 
Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.").  See, e.g.,BancorpServs., L.L.C. v. SunLifeAssur. Co. of Canada (US.), 687 F.3d 1266, 1280-81 (Fed. Cir. 2012) (determining that, in light of the written description, the claims at issue involved "mere mathematical computation" and were directed to an abstract idea); October 2019 Update 3-4 ( explaining that a claim recites a mathematical calculation-and thus a mathematical concept-"when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation").
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial 
	Here, claims 1, 8, and 15 only recite a “processor”, “memory”, and “non-transitory computer readable medium” performing steps.  These are generic computer components which perform generic computer functions.  Notably, these three elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination with themselves and the entire claims, do not integrate the abstract idea into a practical application when reading claims 1, 8, and 15 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.

2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  
For example, claims 1, 8, and 15 recite “storing object definition metadata for a database object type in a database data dictionary, the database object type corresponding to a user-defined object type in a database system, wherein the user-defined object type is defined using a database language statement "CREATE TYPE" that defines an object type definition for the user-defined object type, and wherein the object type definition corresponding to the "CREATE TYPE" statement provides a schema for an object instance of the user-defined object type; identifying data to be mapped between the user-defined object type and hierarchical data from outside a database system; accessing the object definition metadata; and mapping between the hierarchical data and the object instance of the user-defined object type defined by the “CREATE TYPE” statement by reviewing the object definition metadata.”

When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “processor”, “memory”, and “non-transitory computer readable medium” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1-21 at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic arrangement of known, conventional pieces," but merely call for performance of the claimed operations “on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Friebel et al. (US 2003/0200501 A1, hereinafter “Friebel”) in view of Barton (US 2013/0086095 A1, hereinafter “Barton”).

	Regarding claim 1, Friebel teaches 
A method, comprising: 
storing object definition metadata for a database object type in a database data dictionary [Friebel, Figures 1 & 2, ¶ 0021, mapping specification 36 (“object definition metadata”) and data directives 38 (“database object type”)].

Friebel does not explicitly teach the database object type corresponding to a user-defined object type in a database system, wherein the user-defined object type is defined using a database language statement "CREATE TYPE" that defines an object type definition for the user-defined object type, and wherein the object type definition corresponding to the "CREATE TYPE" statement provides a schema for an object instance of the user-defined object type.

However, Barton teaches
the database object type corresponding to a user-defined object type in a database system, wherein the user-defined object type is defined using a database language statement "CREATE TYPE" that defines an object type definition for the user-defined object type, and wherein the object type definition corresponding to the "CREATE TYPE" statement provides a schema for an object instance of the user-Barton, ¶¶ 0009, 0010 & 0169, implementation of user-defined types through a CREATE TYPE statement].

Friebel and Barton are analogous art because they are in the same field of endeavor, XML and database object data conversion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the implementation of user-defined types (UDT), as taught by Friebel and known in object relational database systems, in addition to other classes when converting and providing comparable representations of data in XML.  This would have yielded the predictable result of usage of UDT classes when operating with database objects.  Additional motivation to combine is provided by Barton in paragraphs [0009], [0010] and [0044].

The combination of Friebel and Barton teaches
identifying data to be mapped between the user-defined object type and hierarchical data from outside a database system [Friebel, Figure 1, ¶¶ 0019 & 0020, non-rectangular formatted data in XML format 32 (“hierarchical data”)]; 
accessing the object definition metadata [Friebel, Figure 1 & ¶ 0022]; and 
mapping between the hierarchical data and the object instance of the user-defined object type defined by the “CREATE TYPE” statement by reviewing the object definition metadata [Friebel, Figure 1 & ¶ 0022]. 


	parsing the hierarchical data to identify a key-value pair [Friebel, Figures 6 & 7, ¶¶ 0036-0038, column tags indicate what columns the table will have]; 
matching a key to an attribute for the database object type, wherein the object definition metadata is accessed to perform the matching [Friebel, ¶ 0043]; 
generating the object instance of the database object type [Friebel, ¶ 0034]; and 
populating the object instance with a value from the key-value pair [Friebel, ¶ 0034]. 

Regarding claim 3, the combination of Friebel and Barton teaches the method of claim 1, wherein the database object type is mapped to the hierarchical data, by a process comprising: 
identifying the object instance for the database object type [Friebel, ¶¶ 0057-0059]; 
identifying an object attribute for the object instance [Friebel, ¶¶ 0057-0059]; 
determining a key for the object attribute [Friebel, ¶¶ 0057-0059]; 
identifying a value for the key, wherein the value for the key corresponds to an attribute value for he attribute [Friebel, ¶¶ 0057-0059]; and
serializing the key and the value to generate the hierarchical data [Friebel, ¶ 0059]. 

Friebel, ¶ 0020]. 

Regarding claim 5, the combination of Friebel and Barton teaches the method of claim 1, further comprising mapping a first name for a key in the hierarchical data to a second name for an attribute in the database object type [Friebel, ¶¶ 0079 & 0086]. 

Regarding claim 6, the combination of Friebel and Barton teaches the method of claim 1, wherein the data is mapped bi-directionally between the database object type and the hierarchical data from outside the database system [Friebel, ¶ 0059]. 

Regarding claim 7, the combination of Friebel and Barton teaches the method of claim 1, wherein the hierarchical data includes object type identification data [Friebel, ¶ 0086].

	Claims 8-14 and 15-21 recite limitations similar to claims 1-7, respectively, and are rejected for the same reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        09/20/2021